DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
No claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Objections
Claims 11-12 and 16 are objected to because of the following informalities:
in claim 11, line 3: “the” should be inserted before “electromagnetic radiation”;
in claim 12, line 3: “the” should be inserted before “electromagnetic radiation”; and
in claim 16, line 2: the second comma after “a first hand” should be deleted.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites “wherein the irradiating comprises irradiating at a plurality of frequencies associated with the coronavirus” in lines 1-2, but it is not clear what relationship this recitation has with the recitation “irradiating the subject's body with electromagnetic radiation at a frequency associated with the coronavirus, wherein the frequency is selected from a group consisting of: 182500 KHz; 435290 KHz; 562500 KHz; 793500 KHz; and 995750 KHz” of claim 6, lines 4-11.  Are the frequencies of the plurality also chosen among the “group consisting of: 182500 KHz; 435290 KHz; 562500 KHz; 793500 KHz; and 995750 KHz”?  Or, are the frequencies of the plurality selected to be different from the “group consisting of: 182500 KHz; 435290 KHz; 562500 KHz; 793500 KHz; and 995750 KHz”?  The claim language is not clear on this point.  
Claim 10 is rejected by virtue of their dependence from claim 9.
Claim 22 recites “the alert comprises a newly mutated virus and further detects in real time in different places in the world” in lines 1-2, which renders the claim indefinite.
According to one interpretation, claim 22 read in conjunction with claim 6 has a method step of producing a newly mutated virus that the subject's body carries the coronavirus, but it is not clear how producing a virus would convey that the subject’s body carries the coronavirus. 
According to another interpretation, the recitation “a newly mutated virus” is a new and wholly unrelated concept to the method steps that have come before it.  It is not clear what relationship this newly mutated virus has with coronavirus or any of the previously recited limitations.
Also, “further detects in real time in different places in the world” is so grammatically awkward that its meaning is not clear.  What is doing the detecting? Is it the alert or the newly mutated virus or something else entirely?  If it is the alert doing the detecting, it is not clear how this is done since one of ordinary skill in the art does not think of an alert/alarm/notification as being able to detect anything.  This divergence in the use of an alert from its common meaning renders claim 22 indefinite.  If it is the newly mutated virus doing the detecting, it is not clear how this is done?
Claim 23 is rejected by virtue of its dependence from claim 22.
Claim 23 recites “wherein the alert is to build a data base for the newly mutated virus”, in lines 1-2, but it is not clear how an alert builds a database since one of ordinary skill in the art does not think of an alert/alarm/notification as being able to program a data base.  This divergence in the use of an alert from its common meaning renders claim 23 indefinite.
Claim 24 recites “the alert comprises a newly mutated pathogen and further detects in real time in different places in the world” in lines 1-2, which renders the claim indefinite.
According to one interpretation, claim 22 read in conjunction with claim 6 has a method step of producing a newly mutated pathogen that the subject's body carries the coronavirus, but it is not clear how producing a pathogen would convey that the subject’s body carries the coronavirus. 
According to another interpretation, the recitation “a newly mutated pathogen” is a new and wholly unrelated concept to the method steps that have come before it.  It is not clear what relationship this newly mutated pathogen has with coronavirus or any of the previously recited limitations.
Also, “further detects in real time in different places in the world” is so grammatically awkward that its meaning is not clear.  What is doing the detecting? Is it the alert or the newly mutated pathogen or something else entirely?  If it is the alert doing the detecting, it is not clear how this is done since one of ordinary skill in the art does not think of an alert/alarm/notification as being able to detect anything?  This divergence in the use of an alert from its common meaning renders claim 24 indefinite.  If it is the newly mutated pathogen doing the detecting, it is not clear how this is done?
Claim 25 is rejected by virtue of its dependence from claim 24.
Claim 25 recites “wherein the alert is to build a data base for the newly mutated pathogen”, in lines 1-2, but it is not clear how an alert builds a database since one of ordinary skill in the art does not think of an alert/alarm/notification as being able to program a data base.  This divergence in the use of an alert from its common meaning renders claim 25 indefinite.

Allowable Subject Matter
Claims 6, 13-15, and 21 are allowed.  Claims 11-12 and 16 are allowable over the prior art, though they are objected to.  Claims 9-10 and 22-25 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph.
The following is a statement of reasons for the indication of allowable subject matter.  With respect to claim 6, the prior art, including U.S. Patent Application Publication No. 2018/0271423 (Agarwal)(previously cited), U.S. Patent No. 4,562,843 (Djordjevich)(previously cited), and U.S. Patent Application Publication No. 2009/0124924 (Eror)(previously cited), U.S. Patent Application Publication No. 2013/0331678 (Lading) (previously cited), U.S. Patent Application Publication No. 2012/0041279 (Freeman) (previously cited), U.S. Patent Application Publication No. 2021/0330253 (Wright) (previously cited), and U.S. Patent Application Publication No. 2005/0015017 (Horne) (previously cited), does not teach or suggest “irradiating the subject's body with electromagnetic radiation at a frequency associated with the coronavirus, wherein the frequency is selected from a group consisting of: 182500 KHz; 435290 KHz; 562500 KHz; 793500 KHz; and 995750 KHz” along with the other features of claim 6.  These specific frequencies are beyond the frequencies that one of ordinary skill in the art would have looked to when performing optimization using routine experimentation.
Claims 9-16 and 21-25 are allowable over the prior art by virtue of their dependence from claim 6.

Response to Arguments
The Applicant's arguments filed 4/11/2022 have been fully considered.
Claim objections
There are new grounds of claim objections that were necessitated by the claim amendments filed on 4/11/2022.
35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
There are new grounds of claim rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph that were necessitated by the claim amendments filed on 4/11/2022.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KREMER whose telephone number is (571)270-3394. The examiner can normally be reached Monday - Friday 8 am to 6 pm; every other Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on (571) 272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW KREMER/Primary Examiner, Art Unit 3791